Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to applicant submission entered on 9/17/2021 has been entered. Claims 1 and 3 are amended, Claim 2 is canceled.  Claims 1 and 3-5 are pending. Examiner thanks applicant for providing support for claim amendments.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-5 filed on 9/17/2021  have been fully considered but they are not persuasive. 
Applicant submits that cited art Kuge and Li do not teach claim limitation (i) "upon receiving a predetermined signal from the user equipment, the second communication processor obtains access information associating the identifying information with the communication destination identifier from the subscriber management apparatus, and the second communication processor transmits the obtained access information to the user equipment.".  Applicant further submits:
a. “Applicant notes that one of ordinary skill in the art would have understood that the MME context of Kuge differs from the claimed "access information associating the identifying information with the communication destination identifier."
b.  “Even assuming arguendo that the MME context of Kuge could be interpreted as the claimed "access information," Kuge also does not describe that the UE receives the MME 
c. the context included in the TAU accept at S 1012, as described in Fig. 10 of Kuge, differs from and would not lead toward the claimed "access information associating the identifying information with the communication destination identifier." In fact, Kuge is silent with respect to the claimed "access information associating the identifying information with the communication destination identifier" as required by limitation (i).
Examiner fully considers applicant remarks however examiner respectfully disagrees.  	Examiner notes that applicant alleges that MME context and the slice identifying information does not teach the claimed “access information” however does not provide any evidence such as claimed distinguishing features of said access information.  Therefore, examiner must interpret the said access information in the broadest reasonable manner based on the claim language, where the claim language is broadly stated and does not contain any further description, definition, or content included in said access information.  Thus Kuge’s MME context and the contents of the TAU response as including network slice identification information is interpreted as equivalent and teaching the said access information. .
Therefore, Kuge teaches wherein, upon receiving a predetermined signal from the user equipment (See Kuge Fig. 10 [0356] S1000 TAU Request), the second communication processor obtains access information associating the identifying information with the communication destination identifier from a subscriber management apparatus (See Kuge Fig. 6A-6D, [0185] “.. the MME context for each PDN connection includes an APN in Use, an APN Restriction, an APN Subscribed, a PDN Type..” [0188] APN received from HSS [0230]), and the second See Kuge Fig. 10, [0391]-[0393] where access information i.e. context included in TAU response obtained from management apparatus MME, including slice identification information; And Fig. 4B, [0097] where network slice ID and APN [communication destination identifier] associated in UE context Fig. 6A-6D, [0185] where network slice ID and APN [communication destination identifier] associated in MME context).
	The rejection is updated to reflect the claim amendment and new grounds of rejection in response to the claim amendment however rests on the previously cited art of Kuge in view Li.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KUGE; Yoko et al. US 20190159117 A1 in view of LI; Qing et al. US 20180288670 A1.
Regarding Claims 1 and 3, Kuge discloses a radio communication system  (See Kuge Fig. 1, 8, 14) comprising:
user equipment (See Kuge Fig. 1 UE_A 10, [0054]-[0055]);
one or more call control apparatuses for performing call control (See Kuge [0075], Fig. 1, eNB_A 45, MME 104-107, Fig. 2B network devices 24, 76 etc); and 
See Kuge Fig. 1, Slices 101-103, Fig. 8 SGW_A,PGW_A), wherein 
the user equipment includes a first communication processor that transmits identifying information for identifying one Network Slice instance of the plurality of Network Slice instances (See Kuge Fig. 12, Fig 14,  [0536] The UE_A 10 transmits the Attach Request message; [0485]-[0489], [0493], [0509], and “..The UE_A 10 transmits the RRC message including the PDN connectivity Request message to the eNB_A 45..” and [0536] The UE_A 10 transmits the Attach Request message to the eNB_A 45 (S1200). The UE_A 10 may transmit the Attach Request message while including the 12th identification information and/or the 13th identification information and/or the 14th identification information and/or the seventh identification information therein; See also Kuge Fig. 8, [0276]; See also Kuge Fig. 13 [0440] where Kuge discloses various UE messages and identifying information equivalent to claim limitation),
 the identifying information being associated with a communication destination identifier indicating a communication destination of the user data to the one or more call control apparatuses (See Kuge Fig. 4B, [0097] where network slice ID and APN [communication destination identifier] associated in UE context Fig. 6A-6D, [0185] where network slice ID and APN [communication destination identifier] associated in MME context)
  wherein the one or more call control apparatuses include a second communication processor that selects the one Network Slice identified by the identifying information 
(See Kuge Fig. 8, [0300]-[0302] where MME selections SGW/PGW [network slice] based on identifying information [0295] “..the MME_A 104 performs an authentication procedure of See also Fig. 12 s1206, s1208, Fig. 13 s1307, s1308)
and transmits to the one Network Slice instance (See Kuge Fig. 8, [0300]-[0304] create session procedure, Fig. 13, [0468] create session procedure), and 
wherein the one Network Slice instance includes a setting unit that establishes a packet data unit (PDU) connection between the communication destination indicated by the communication destination identifier and the user equipment (See Kuge Fig. 8, S810 – S814 [0301]-[0323] “As described above, the UE_A 10 can establish the PDN connection via the Network slice_A. “Where PDN connection” including established bearer of s810 and RRC connection of s814 are disclosing said packet data unit (PDU) connection between UE and destination See also Fig. 14, [0514] “..the MME_B 106 selects the SGW and the PGW, and performs the Create Session procedure with the SGW and the PGW (S1410)..”where session equivalent of PDU connection ); and
wherein, upon receiving a predetermined signal from the user equipment (See Kuge Fig. 10 [0356] S1000 TAU Request), the second communication processor obtains access information associating the identifying information with the communication destination identifier from a subscriber management apparatus (See Kuge Fig. 6A-6D, [0185] “.. the MME context for each PDN connection includes an APN in Use, an APN Restriction, an APN Subscribed, a PDN Type..” [0188] APN received from HSS [0230]), and the second communication processor transmits the obtained access information to the user equipment (See Kuge Fig. 10, [0391]-[0393] where access information i.e. context included in TAU response obtained from management apparatus MME, including slice identification information; And Fig. 4B, [0097] where network slice ID and APN [communication destination identifier] associated in UE context Fig. 6A-6D, [0185] where network slice ID and APN [communication destination identifier] associated in MME context).
Kuge further discloses a create session procedure (See Fig. 8 s810 [0301]) but does not explicitly disclose the second communication transmits the communication destination identifier to the one Network Slice instance.  
It is well known as taught by analogous art Li that the second communication transmits the communication destination identifier to the one Network Slice instance (See Li Fig. 8A-B, [0115] where create session request from MME to SGW/PGW includes APNs; See also Li provisional application 62222391 [0094])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the call control apparatus of Kuge to include second communication transmits the communication destination identifier to the one Network Slice instance, as taught by Li, in order for better interoperability between local cellular and WiFi networks (Li [0002]).

Regarding Claims 4 and 5, the combination teaches wherein the second communication processor determines the communication destination identifier based on the identifying information (See Kuge [0118] APN retrieved from HSS Fig. 8, [0295] Fig 13 [0451] - [0452], [0454]-[0455] MME_A retrieves subscriber information from HSS_A based on the identifying information [0456]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649